Orders, Supreme Court, New York County (Eileen Bransten, J.), entered August 27, 2002 and January 9, 2002, which, inter alia, vacated a prior order of the same court and Justice dismissing the complaints in these medical malpractice actions, unanimously affirmed, without costs.
Under the particular circumstances presented, in which, inter alia, the defect upon which the dismissals of plaintiffs actions was premised no longer poses a practical impediment to the actions’ prosecution and was without prejudicial consequence to defendants, and in which plaintiff has offered an expert affidavit indicating that her malpractice claims against defendants are viable, the court properly exercised its discretion to permit the actions to be decided on the merits. Concur — Buckley, EJ., Tom, Ellerin and Williams, JJ.